Title: From John Quincy Adams to Thomas Boylston Adams, 13 May 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 17.
St: Petersburg 1/13 May 1811.

There was one of the small English Poets, I think it was Dodsley, who on the reformation of the Calendar in England published a Poem upon the Tears of Old May-Day—As this is the only Country of Europe where Old May-Day is yet held in honour, it would not be expected that here too is precisely the spot where she sheds the most tears—If she sheds none upon the present visit which she is making us, it will be because they freeze upon her face into Snow—At least she advances, veiled in no shower of shadowing Roses—Winter verily lingers in her lap, and I think I shall excuse myself from attendance at the celebration of her festival in the procession of Carriages this afternoon, remembering that in reward for having joined in this act of devotion to her Lady-ship last year she gave me one of the severest colds that I have suffered in Russia—The procession of Carriages takes place from 6 to 9 O’Clock in the Evening, just without the City-Gate, and to a Village called Catherinenhoff about two miles distant from it. The Emperor and all the imperial family usually appear in it, and all the splendid equipages and liveries of the Court and City, exhibit themselves in their proudest magnificence.
Although the day wears so unpromising an aspect, the season has hitherto been uncommonly fine, and is at least three weeks farther advanced than it was at the same time last year—There are already symptoms of vegetation upon the fields and upon the trees—It so happens however that I feel here more interested in the influence of Spring upon the Waters, than in her generative process upon the land—Whether the bud shews its lip, or the blossom opens its petals a month sooner or later engages little of my concern—But, when the Governor of the fortress upon the island opposite the Imperial Palace, shall cross the river in the first boat to receive from his Majesty’s hand a hundred ducats for a glass of Neva-water—when the benumbed and torpid members of the River-God shall recover warmth and energy enough to pour from his urn the floating crystals of the Ladoga—When, Mr Sparrow, the consular agent at Cronstadt shall in his official Bulletin announce that “Between here (Cronstadt) and St: Petersburg, likewise as far as the Eye can see to the Westward, the Water is entirely clear of Ice”—(which notice he sent us only three days ago)—when lastly his register of emigrating ice, shall be charged for a daily list of vessels arrived and sailed—these are all progressive Stages towards the Summer Solstice, which if I was a Poet, I should be more strongly tempted to sing, than the returning verdure and harmony of the groves, or the reviving genial raptures of the flocks and herds.
And yet, when the arrivals come, how often do we find ourselves disappointed in the expectation of letters from our friends!—In my last I told you I thought it impossible but that some of you must have written by the Washington, Captain Brown—He is not yet here; but he has sent me a letter of about five lines from Lieutt: Govr: Gray, and I conclude that if he had any other letters he would have sent them at the same time—We must be patient again, and transfer our hopes to the next vessel.
I wrote you in the letter of which press-copy is enclosed that a War between Russia and France was highly probable, and that it was on the point of breaking out—Since then however various incidents have occurred which make it still more probable that the Peace will be sometime longer preserved—The serious objects of controversy between them, all remain as unsettled as they were then, but France has yielded upon certain points of form, and has disavowed certain proceedures, which threatened an immediate rupture. Monsr: de Champagny has been very suddenly and unexpectedly removed from the Office of Minister of Foreign Affairs, and Mr: Maret Duke of Bassano appointed in his place—That the war will not blaze out yet before the end of the Summer is not improbable, but there is now a likelihood that this Event will be further postponed.
Count Lauriston, a native of Pondicherri and a lineal descendant from the famous John Law, the prince of Paper financiers, arrived here last week, and has presented his credentials as Ambassador Extraordinary from France, superseding the Duke de Vicence who has resided here between three and four years in the same capacity, and who has rendered himself so generally agreeable here that his successor will find it difficult to replace him.
In the total dearth of direct intelligence from the United States, I am obliged to take such as I find in the Hamburg Correspondent, which is extracted usually from the Paris Moniteur, where it is introduced by translation from the English Newspapers—In passing through all these vehicles it often gets disfigured, besides the risk of falsehood in the original importation from America. It is about three Months since we were told through this channel that Judge Livingston was immediately coming out as Minister to France, and now the appointment of Mr: Barlow to that Office comes through the same Sources: neither of those Gentlemen had arrived at Paris on the 14th: of April, the date of my last advices from Mr: Russell.—Mr: Irving continues also to be expected at Copenhagen, where I think his presence at this time would be useful. By the same circuitous route, I now learn that Congress before they rose did pass an Act Supplementary to the Non-Intercourse, prohibiting all Importations from the British dominions subsequent to the second day of February. You will see by my last Letter that I expect no benefit from this measure, and that I shall regret that it actually passed. It is not for me to blame the measures of the Legislature under which I serve, and at this distance I cannot be qualified to judge with a full knowledge of their motives, upon their propriety.—I wish the new non-importation may be productive of good, and that it may be more successful than the preceding measures of a similar Nature—Spain and Portugal will still need the advantage of a free trade with us, which may withhold the hand of England from proceeding to extremities.—To the policy of neutrality, we have more than ever reason to adhere—The only object for which we could engage in a War would be Commerce, and from the moment War would take place our Commerce would be annihilated.—Once involved in the contest, it is impossible to foresee how long it would continue, or where it would leave us—In Europe, the Prospect of Peace is more remote than ever—England adheres more and more obstinately to her orders in Council, which France counteracts by her Decrees and her encroachments upon the Continent of Europe—Portugal has a third time been rescued from subjugation—Spain is still neither subdued nor liberated—France is preparing for new Wars and new Conquests, which England cannot prevent—Commerce is every where in the deepest distress, and not a symptom on either side indicates a disposition to relax from the oppressive and ruinous system under which it groans—The War therefore is yet likely to be long—So say the Ministers of the French Government Emperor.—So says Mr: Perceval in Parliament—and so proclaims every act of both the Governments—Should we join in the conflict we could scarcely hope for a better fate than to be sacrificed as one of the victims at its close.
I was under apprehensions at the date of my last letter, of being dispossessed of the dwelling-house where we have resided nearly a year, and of which I have a lease for another year; by a sale of the house itself to the Emperor—It is now said however, that another house has been found more suitable to the purpose for which this was wanted, and that I shall have another chance for the full privilege of my lease—I have therefore abandoned the intention of taking a house for the Summer in the Country, though a Summer Country-Seat is as fashionable here, as it is desirable everywhere.
I received a few days since from my Son, George a letter dated 24. Septr: last, the same day with the most recent letter that I have from you—George’s however did not come with your’s—It was sent under cover to Mr: Preble at Paris, and there underwent the learned and profound examination of the Police, to ascertain what secrets of State it might disclose. I have already answered it, and hope George will prove as punctual a Correspondent as his father.—He tells me as you do that he is afraid of losing his french, to which I could only reply as I did to you, and as I now repeat, that I rely both upon you and upon him that he will not. His letter is partly written with him own hand which I was rejoyced to see; though the progress of his improvement in writing is not so rapid as I could wish—This art at least it is obvious he is learning invitâ Naturâ—So much the more necessary will it be to conquer her obstacles by assiduity.
I have written to Mr: Copley in London, requesting him to deliver the Portrait of my father to the order of Mr: Boylston; but I suppose it will be necessary to send him at the same time a supplementary order from my father, directing Mr: Copley to comply with my request; as he will have from me only my assurance that the Picture was given to me. But if this non-intercourse or non-importation has been renewed, I suppose it will oblige us to wait again two or three years before the order can be executed.—As it is the only full length Portrait of the original, good for anything, that ever was taken, I am most anxious that it may be safely transported, and deposited in the Hall where I have consented that it should be placed.—I never think of this subject without feeling against Stewart an indignation which I wish I could change into contempt—If there was another Portrait-Painter in America, I could forgive him—I beg you to try to get the Portrait he has of my Mother, and to buy of him that of my father, for me—If he will finish it, I will gladly five him is full price for Pictures of that sort for it—Perhaps you may tempt him by this offer; taking Care to withhold the payment untill the work is finished.
We are all so well that the Ladies intend going this afternoon to the May-day Parade—Whether May or January, I am always with equal warmth of Affection, your’s

A.